Exhibit 10.57

BBS Capital Fund, L.P.

4975 Preston Park Blvd. Suite 775 W

Plano, TX 75093

Facsimile: (972) 985-2101

November 29, 2011

eDiets.com, Inc.

1000 Corporate Drive Suite 600

Fort Lauderdale FL 33334

Re: Additional Equity Investment

Dear Sirs:

This letter agreement (this “Agreement”) will confirm our agreement on the
matters described below:

 

  1. Pursuant to this Agreement and subject to its terms and conditions, the
undersigned (the “Investor”) hereby subscribes for, and shall purchase from
eDiets.com, Inc., a Delaware corporation (the “Company”), and the Company hereby
agrees to issue and sell to the Investor, in a private placement, the following
securities (the “Securities”) for an aggregate purchase price of $500,000.00
(the “Purchase Price”): one million (1,000,000) newly issued shares (the
“Investor Shares”) of common stock, par value $0.001 per share (the “Common
Stock”), of the Company at a purchase price of $0.50 per share.

 

  2. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall occur on or before December 31, 2011. At the Closing, the
Investor shall pay to the Company by wire transfer of immediately available
funds an amount equal to the Purchase Price and, upon the receipt of the
Purchase Price, the Company shall issue and deliver the Investor Shares to the
Investor.

 

  3. Concurrently with the execution of this Agreement, the Company and the
Investor have entered into a registration rights agreement, in the form attached
hereto as Exhibit A (the “Registration Rights Agreement” and together with this
Agreement, the “Agreements”).

 

  4. A certificate representing the Investor Shares and registered in the
Investor’s name and address as set forth in this Agreement will be delivered to
the Investor as promptly as practicable after the Closing.

 

  5. The Investor hereby represents and warrants to, and covenants with, the
Company as follows:

 

  a. the Investor was at the time it was offered the Securities, is as of the
date hereof and will be on the Closing an “accredited investor” (as such term is
defined in Rule 501 of Regulation D promulgated pursuant to the Securities Act
of 1933, as amended (the “Securities Act”)); is knowledgeable, sophisticated and
experienced in making, and is qualified to make decisions with respect to,
investments in securities presenting an investment decision similar to that
involved in the purchase of the Securities; has requested, received, reviewed
and considered all information the Investor deemed relevant in making an
informed decision to purchase the Securities; and is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment;

 

1



--------------------------------------------------------------------------------

  b. the Investor understands that the Securities are “restricted securities”
and have not been registered under the Securities Act, or registered or
qualified under any state securities law, in reliance on specific exemptions
therefrom, which exemptions may depend upon, among other things, the
representations made by the Investor in this Agreement; the Investor is
acquiring the Securities in the ordinary course of business and for the
Investor’s own account for investment only, has no present intention of
distributing any of such Securities and has no arrangement or understanding with
any other persons regarding the distribution of such Securities; and

 

  c. the Investor will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of) any of the Securities, except in
compliance with the Securities Act, applicable state securities laws and the
respective rules and regulations promulgated thereunder.

 

  6. The Company hereby represents and warrants to, and covenants with, the
Investor as follows:

 

  a. The Company is duly incorporated and validly existing in good standing
under the laws of the State of Delaware, has full power and authority to own,
operate and occupy its properties and to conduct its business as presently
conducted and is registered or qualified to do business and in good standing in
each jurisdiction in which it owns or leases property or transacts business and
where the failure to be so qualified would have a material adverse effect upon
the Company and its subsidiaries as a whole or the business, financial
condition, prospects, properties, operations or assets of the Company and its
subsidiaries as a whole or the Company’s ability to perform its obligations
under the Agreements in all material respects, and no proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing, or seeking
to revoke, limit or curtail, such power and authority or qualification;

 

  b. The Company has all requisite power and authority to execute, deliver and
perform its obligations under each of the Agreements; the execution, delivery
and performance by the Company of each of the Agreements, and the consummation
by the Company of the transactions contemplated by each of the Agreements, and
the Rights Offering have been duly authorized by all necessary corporate action,
and no further action on the part of the Company or its board of directors or
stockholders is required;

 

  c. The execution, delivery and performance by the Company of each of the
Agreements, and the consummation by the Company of the transactions contemplated
by each of the Agreements, do not and will not (i) result in any violation of
the certificate of incorporation or by-laws of the Company; (ii) conflict with,
or result in a breach of any of the terms or provisions of, or constitute a
default under, any agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any such subsidiary is bound
or to which any of their respective properties are subject; or (iii) violate any
existing applicable law of any governmental entity having jurisdiction over the
Company;

 

2



--------------------------------------------------------------------------------

  d. The authorized capital stock of the Company consists of 50,000,000 shares
of Common Stock and 1,000,000 shares of preferred stock, par value $0.01 per
share; as of the date hereof, (i) 13,274,751 shares of Common Stock were issued
and outstanding and (ii) no shares of preferred stock were issued and
outstanding; and

 

  e. The Securities have been duly authorized, and when issued and paid for in
accordance with the terms of this Agreement, will be duly and validly issued,
fully paid and nonassessable, subject to no lien, claim or encumbrance (except
for any such lien, claim or encumbrance created, directly or indirectly, by the
Investor).

 

  7. Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
the Investor herein shall survive the execution of this Agreement, the delivery
to the Investor of the Securities being purchased and the payment therefor, and
a party’s reliance on such representations and warranties shall not be affected
by any investigation made by such party or any information developed thereby.

 

  8. As promptly as practicable, but in any event within 10 days, after the
Closing, the Company will reimburse the Investor for all reasonable out of
pocket fees and expenses, including attorneys’ fees and expenses, incurred by
the Investor in connection with the preparation, negotiation and delivery of the
Agreements and the consummation of the transactions contemplated thereby.

 

  9. All notices, requests, consents and other communications hereunder shall be
in writing, shall be delivered by first-class registered or certified mail, or
nationally recognized overnight express courier, postage prepaid, or by
facsimile, and shall be deemed given: (i) if delivered by first-class registered
or certified mail, upon the business day received, (ii) if delivered by
nationally recognized overnight carrier, one business day after timely delivery
to such carrier, (iii) if delivered by FedEx (or comparable service), two
business days after timely delivery to such carrier, or (iv) if delivered by
facsimile, upon electric confirmation of receipt, and shall be addressed as
follows, or to such other address or addresses as may have been furnished in
writing by a party to another party pursuant to this paragraph:

 

  a. if to the Company, to:

eDiets.com, Inc.

1000 Corporate Drive Suite 600

Fort Lauderdale FL 33334

Attention: Chief Executive Officer

Facsimile: (954) 938 0031

 

  b. if to the Investor, to:

c/o BBS Capital Fund, L.P.

4975 Preston Park Blvd. Suite 775 W

Plano, TX 75093

Facsimile: (972) 985-2101.

 

3



--------------------------------------------------------------------------------

  10. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor. Any waiver of a
provision of this Agreement must be in writing and executed by the party against
whom enforcement of such waiver is sought.

 

  11. The headings of the various sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed to be part of this
Agreement.

 

  12. The Agreements set forth the entire agreement and understanding of the
parties relating to the subject matter hereof and supersedes all prior
agreements, negotiations and understandings between the parties, both oral and
written, relating to the subject matter hereof, and is not intended to confer
upon any person other than the parties hereto any rights, benefits or remedies.
If any provision contained in this Agreement is determined to be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

 

  13. This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of Delaware, without reference to its choice of law
provisions to the extent such principles or rules would require or permit the
application of the laws of another jurisdiction.

 

  14. Any proceeding or action based upon, arising out of or related to this
Agreement or the transactions contemplated hereby may be brought in the Delaware
Chancery Court (or, if the Delaware Chancery Court shall be unavailable, any
other court of the State of Delaware or, in the case of claims to which the
federal courts have exclusive subject matter jurisdiction, any federal court of
the United States of America sitting in the State of Delaware), and each of the
parties irrevocably submits to the exclusive jurisdiction of each such court in
any such proceeding or action, waives any objection it may now or hereafter have
to personal jurisdiction, venue or to convenience of forum, agrees that all
claims in respect of the proceeding or action shall be heard and determined only
in any such court, and agrees not to bring any proceeding or action arising out
of or relating to this Agreement or the transactions contemplated hereby in any
other court. Nothing herein contained shall be deemed to affect the right of any
party to serve process in any manner permitted by law or to commence legal
proceedings or otherwise proceed against any other party in any other
jurisdiction, in each case, to enforce judgments obtained in any action, suit or
proceeding brought pursuant to this Section 19, and each party agrees that
service of process by registered or certified mail, return receipt requested, at
its address specified in Section 9 is reasonably calculated to give actual
notice.

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

  15. This Agreement shall be binding upon and inure to the benefit of the
parties and their successors and permitted assigns. No party may assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the other party, and any purported assignment without such prior
written consent shall be null and void.

 

4



--------------------------------------------------------------------------------

  16. This Agreement may be executed in counterparts, each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one instrument, and shall become effective when such counterparts have been
signed by each party hereto and delivered to the other party. In the event that
any signature is delivered by fax or electronic mail, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such signature
were an original.

[Remainder of Page Intentionally Left Blank.]

 

5



--------------------------------------------------------------------------------

If the foregoing accurately reflects our agreement regarding the matters
described above, please so indicate by executing a copy of this Agreement in the
space provided below and returning such executed copy to the undersigned.

 

Very truly yours, BBS CAPITAL FUND, L.P. By:  

 

  Name: Berke Bakay   Title: Managing Director

 

AGREED AND ACCEPTED: EDIETS.COM, INC. By:  

 

  Name:   Title:

 

6



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REGISTRATION RIGHTS AGREEMENT

 

7